 1   Lindsey H. Morales, Esq.
     State Bar No. 11519
 2   McCALLA RAYMER LEIBERT PIERCE, LLP
     1635 Village Center Circle, Suite 130
 3
     Las Vegas, Nevada 89134
 4   Telephone: (702) 425-7267
     Facsimile: (702) 444-3103
 5   Attorney for JPMorgan Chase Bank, N.A.
 6                            UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8                                                *****
 9                                                    :     Case No.: 2:19-cv-00055
     BRENDA WILSON,                                   :
10                                                    :
                           Plaintiff,                 :     STIPULATION AND ORDER TO EXTEND
11                                                    :     DEADLINE FOR DEFENDANT JPMORGAN
             v.                                       :     CHASE BANK, N.A TO RESPOND TO
12   CHASE MORTGAGE; FMC-Omaha; Experian ::                 PLAINTIFF’S COMPLAINT (SECOND
     Information Solutions, Inc.; Equifax Information :     REQUEST)
13   Services, LLC; and Trans Union, LLC,             :
14                                                    :
                           Defendants.                :
15                                                    :
                                                      :
16         IT IS HEREBY STIPULATED by and between Plaintiff Brenda Wilson (hereafter
17   “Plaintiff”) through her attorney David H. Krieger, Esq., and Lindsey H. Morales, Esq. attorney
18   for Defendant JPMorgan Chase Bank, N.A., incorrectly sued as Chase Mortgage, (hereafter
19   “Chase”) that Defendant Chase may have additional time within which to answer or otherwise

20   respond to Plaintiff’s Complaint. Specifically, the parties have agreed to extend Defendant’s

21   time to respond by an additional 14 days; therefore, Defendant may answer or otherwise respond

22   to Plaintiff’s Complaint on or before March 5, 2019.

23         The parties stipulate to extend the date of the 26(f) Conference 42 days from February 20,

24   2019.
     ///
25
     ///
26
     ///
27
     ///
28


                                                    -1-
        The parties further agree that good cause exists for this extension. The amended response
 1   deadline allows Defendant to continue investigating the matter and for the parties to continue
 2                          their productive discussions regarding the dispute.
     Signed this 13th
                 ____ day of ___________,
                              February      2019       Signed this ____
                                                                   13th day of _____________,
                                                                                February      2019
 3

 4

 5   McCALLA RAYMER LEIBERT PIERCE, LLP

 6

 7
          /s/ Lindsey H. Morales
     By: _____________________                           /s/ Miles N. Clark
                                                     By: ______________________________
 8   Lindsey H. Morales, Esq.                        Miles N. Clark, Esq.
     Nevada Bar No. 11519                            Nevada Bar No. 13848
 9   McCalla Raymer Leibert Pierce, LLP              Knepper & CLark, LLC
     1635 Village Center Circle, Ste. 130            10040 W. Cheyenne Ave., Suite 170-109
10   Las Vegas, Nevada 89134                         Las Vegas, NV 89129
     (702) 425-7267                                  (702) 825-6060
11
     Attorney for Chase Bank, N.A.                   Attorney for Plaintiff
12

13

14                                             ORDER
15
        IT IS ORDERED. Defendant shall answer or otherwise respond to Plaintiff’s Complaint
16
     on or before March 5, 2019.
17

18               14
     Dated this ______         February
                       day of ______________, 2019.
19

20
                                                        ________________________________
21                                                      United States Magistrate Judge
22

23   Submitted by:

24

25   /s/ Lindsey H. Morales
     __________________________________
     Lindsey H. Morales, Esq.
26
     McCalla Raymer Liebert Pierce LLP
27   1635 Village Center Circle, Suite 130
     Las Vegas, Nevada 89134
28   Lindsey.morales@mccalla.com


                                                  -2-
